 
AMENDMENT NO. 1 TO
2007 EQUITY INCENTIVE PLAN
OF
POINT.360
FEBRUARY 10, 2010
 
6.1.2 (iv) is hereby amended in its entirety to read as follows:
 
6.1.2    Corporate Transactions. Except as otherwise provided in the applicable
agreement, in the event of a Corporate Transaction (as defined below), the
Administrator shall notify each holder of an Option or SAR at least thirty (30)
days prior thereto or as soon as may be practicable. To the extent not then
exercised all Options and SARs shall terminate immediately prior to the
consummation of such Corporate Transaction unless the Administrator determines
otherwise in its sole discretion; provided. however, that the Administrator, in
its sole discretion, may (i) permit exercise of any Options or SARs prior to
their termination, even if such Options or SARs would not otherwise have been
exercisable, and/or (ii) provide that all or certain of the outstanding Options
and SARs shall be assumed or an equivalent Option or SAR substituted by an
applicable successor corporation or entity or any Affiliate of the successor
corporation or entity. A “Corporate Transaction” means (i) a liquidation or
dissolution of the Company; (ii) a merger or consolidation of the Company with
or into another corporation or entity (other than a merger with a wholly-owned
subsidiary); (iii) a sale of all or substantially all of the assets of the
Company; or (iv) A purchase or other acquisition of more than 50% of the
outstanding stock of the Company by one person, other than Haig Bagerdjian, or
by more than one person acting in concert with persons other than Haig
Bagerdjian.
 
 
 

--------------------------------------------------------------------------------

 